DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are allowed in view of the Applicant's arguments (Response filed 7/15/2022) and the cited prior art of record. 
In addition to Applicant’s Arguments, upon an updated search, the closest cited prior art of record, Vigna et al. (US 11093197) disclosed, each consumer agent 606 receives from the master agent 602 an indication of whether the consumer agent has been selected or not, and, if selected, receives parameters defining the operation of the consumer agent in forming the mosaic screen 600. These parameters received from the master agent 602 by each consumer agent 606 include the portion of the frame-buffer or image to be displayed on the mosaic screen 600 so that the consumer agent, upon receiving the frame-buffer or image to be displayed from the producer agent, can display the proper portion of that image for purposes of forming the mosaic screen 600, as will be described in more detail below (Vigna, col. 9, lines 19-30).  That is, Vigna disclosed master agent 602 (comparable to the claimed "master device"), providing positioning information to each consumer agent 606, to which upon receiving the entire image/video from the producer agent (comparable to the claimed "video master").
However, as Vigna disclosed, the position information is provided directly from the master agent to the consumer agents, and not from the master agent to the video master.  That is, Vigna did not explicitly disclose, in addition to the previously recited limitations of claim 1, "providing, by the master device to the video master, information regarding which of the subset of computing devices are being used to display video and a position associated with each of the subset of computing devices that are displaying video, wherein the position indicates where each of the subset of computing devices is physically positioned relative to at least one of the other devices to create a composite screen", as claimed.  For these reasons, claims 1-19 are allowed over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419